Citation Nr: 1533426	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-46 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, agent


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran had initially requested a Board hearing in his November 2010 substantive appeal (VA Form 9).  However, he subsequently withdrew the request.

In his claim for benefits, the Veteran initially sought service connection for PTSD.  However, other psychiatric disorders have been raised by the record.  The scope of a mental health disability claim, however, includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the Veteran's claim as shown above.

The issue of entitlement to service connection for tinnitus has been raised by the record in the Veteran's November 2010 VA Form 9 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

Hearing loss

The Veteran claims that he is entitled to service connection because bilateral hearing loss was the result of acoustic trauma during service.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Veteran's DD-214 shows that his military occupational specialty (MOS) was 11B10, light weapons infantryman.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  Thus, based on the foregoing, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran was afforded a VA examination in June 2008, where he was diagnosed as having bilateral sensorineural hearing loss.  The examiner concluded it was less likely than not caused by noise exposure in service.  In support of this conclusion, the VA examiner stated the Veteran's November 1966 service entrance physical and December 1968 separation physical both showed hearing thresholds within normal limits.  Further, the VA examiner noted a 2005 Institute of Medicine hearing loss study which found there was no scientific basis for delayed onset hearing loss.

The June 2008 VA hearing loss examination is inadequate because the examiner did not take any history from the Veteran regarding the date and circumstances of the onset of the hearing loss.  Medical opinions must be based on the full history of the disorder.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As such, remand is needed for a new VA examination with medical opinion on the etiology of the Veteran's hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Acquired psychiatric condition

In June 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his acquired psychiatric condition.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, mild, and stated the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran was also diagnosed with polysubstance dependence and borderline personality disorder.  However, the VA examiner provided no opinion as to whether the Veteran's major depressive disorder was related to active duty service.  Because the examiner did not provide any etiology opinion concerning this condition, the VA opinion is inadequate.  Barr, supra.  As such, a new VA examination and opinion is needed to determine the nature and etiology of any diagnosed mental health disorder.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since August 2010.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for an audiology examination to determine the nature and likely etiology of any diagnosed hearing loss.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner must also take a complete history of the date and onset of the hearing loss.  All appropriate tests should be conducted, and the reports of any such audio tests should be incorporated into the examination reports to be associated with the claims file.  Following a review of the relevant evidence, the examiner should address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss is etiologically related to any incident of the Veteran's active military service, to include the Veteran's reports of in-service noise exposure due to artillery fire?

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  Prior to the examination, the AOJ should specify for the examiner any stressor that it can determine is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.  

b.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

c.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.









The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






